Citation Nr: 0423439	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946, and June 1951 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which continued a noncompensable rating for bilateral 
hearing loss.  A special processing team in Cleveland 
assessed the increased rating claim and the Portland, Oregon, 
RO issued the decision.  

The veteran testified at a March 2004 hearing, and the 
transcript is of record.  The veteran referred to tinnitus at 
the hearing, and the RO should develop that matter 
accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), evidentiary 
development is necessary.

The veteran filed an increased rating claim in September 
2001, and underwent a March 2002 VA audiological examination.  
At the March 2004 hearing, the veteran testified that his 
hearing had worsened since the March 2002 testing.  As such, 
the veteran should be afforded additional audiological 
testing to illustrate the overall disability picture.

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA audiology examination for the 
purpose of assessing the current 
severity of his hearing loss.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  
The evaluation of hearing impairment 
shall include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report, including the use of numeric 
identification on the audiological 
evaluation graph.

3.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for bilateral hearing loss.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




